Citation Nr: 1021657	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  04-25 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 to October 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2006, the Veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is of record.  The Board remanded the appeal for 
further development in September 2006, and again in November 
2009.  The development requested by the Board in its November 
2009 decision has been completed to the extent possible, as 
discussed below, and the claim is now appropriate for 
appellate review.


FINDINGS OF FACT

1.  Prior to December 31, 2009, the Veteran's right knee was 
productive of daily pain, with occasional flare-ups and 
giving out.  Lachman's test was negative.  There was no 
ligamentous laxity or subluxation.  Flexion has been no worse 
than 120 degrees, and extension was to 0 degrees.  DeLuca 
tests showed increased pain with repetition but no additional 
loss of motion.

2.  From December 31, 2009, forward, the Veteran's right knee 
has been productive of daily pain, with flare-ups 2 or 3 
times per month, causing an additional loss of 30 degrees of 
motion.  The knee also gives out and becomes stiff 
occasionally, especially with extended periods of sitting.  
Lachman's test has been negative, and there has been no 
ligamentous laxity or subluxation.  Flexion has been no worse 
than 110 degrees, and extension was to 0 degrees.  There was 
exacerbation of pain on repetition of range of motion, but no 
increased loss of motion.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right knee degenerative joint disease have 
not been met for the rating period on appeal prior to 
December 31, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2009).

2.  Giving the benefit of the doubt to the Veteran, the 
criteria for a 20 percent evaluation for right knee 
degenerative joint disease have been met for the rating 
period on appeal from December 31, 2009, forward.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice and, as discussed herein, the Board has identified 
none. 

A letter was sent to the Veteran in March 2003, prior to the 
initial RO decision which is the subject of this appeal.  The 
letter informed him of what evidence was required to 
substantiate the claims, and of the Veteran's and VA's 
respective duties for obtaining evidence.  The letter 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  

It is acknowledged that the VCAA letter sent to the Veteran 
in March 2003 does not appear to fully satisfy the 
requirements of Vasquez-Flores, in that it did not specify 
that the evidence should show how the disability affected the 
Veteran's daily life.  Therefore, to this extent, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be satisfied solely by various 
post-decisional communications.  See Mayfield v. Nicholson, 
supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, an October 2006 letter described how VA 
calculates disability ratings and effective dates, and 
advised him that the Board would consider evidence showing 
how his disability affects his employment.  A March 2009 
letter included the diagnostic codes relating to the 
Veteran's right knee disability.  The claim was subsequently 
re-adjudicated in the August 2009 SSOC.  In addition, the 
August 2003 rating decision, April 2004 SOC, and March 2009, 
August 2009, and March 2010 SSOCs explained the basis for the 
RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  Thus, the 
Board finds that the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist, including the requirements set forth by the Court in 
Dingess and Vasquez-Flores have been satisfied.

As noted above, in a September 2006 decision, the Board 
remanded the claim for further development.  Specifically, 
the Board stated that a VA examination was necessary with 
regard to the right knee disability to evaluate its severity, 
taking DeLuca factors into consideration.  Following the 2006 
remand, a VA examination was conducted in October 2006 that 
included the requested opinions.  However, the Board received 
additional evidence from the Veteran in September 2009.  The 
Veteran wrote a letter describing the severity of his knee 
disability, stating that a doctor told him that his right 
knee now required surgery.  In addition, an August 2009 
letter from Dr. G.M., at the San Francisco VAMC, stated that 
the Veteran's right knee has worsened significantly since the 
last examination in September 2008.  Therefore, the Board 
remanded the claim again for a new VA examination to evaluate 
the severity of the Veteran's right knee disability.  An 
examination was subsequently conducted in December 2009.  
Thus, it appears that all development requested by this Board 
in its November 2009 remand has been completed to the extent 
possible, and no additional development is required.   

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In this case, the relevant Diagnostic Codes (DCs) are 5003, 
5010, and 5257-5261.  The Board notes that the VA General 
Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  Likewise, the VA General Counsel has also 
held that, when X-ray findings of arthritis are present and a 
veteran's knee disability is evaluated under DC 5257, such 
veteran would be entitled to a separate compensable 
evaluation under DC 5003 if the arthritis results in 
limitation of motion and/or objective findings or indicators 
of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a 
separate rating for arthritis based on X-ray findings and 
limited motion under Diagnostic Codes 5260 or 5261, the 
limited motion need not be compensable but must at least meet 
the criteria for a zero-percent rating.  A separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

Service connection was granted for a right knee disability in 
an August 2002 rating decision, effective from October 19, 
2001, the date the Veteran's claim for service connection was 
received.  A 10 percent evaluation was awarded under DCs 5010 
and 5260.  In December 2002, the Veteran filed a request for 
an increased rating, which was denied in the August 2003 
rating decision that is the subject of this appeal.  

The Board will begin by reviewing the medical evidence for 
the rating period on appeal.  

In May 2003, the Veteran was afforded a VA examination.  He 
complained of right knee pain, worse than it was one year 
prior.  He complained that he could not run, that his knee 
swelled up, locked and had instability, and that the knee 
gave out under him.  However, he said he was able to walk and 
go up and down stairs at a slower pace.  His pain was worse 
in the morning and associated with some stiffness.  He felt 
popping and grinding in the knee as well.  The examiner 
observed a normal gait, although he walked with a wide base, 
which is expected of a heavy person.  The examiner was unable 
to appreciate whether there was any joint effusion due to the 
abundance of fat around the knee, but noted that there was no 
obvious joint effusion.  Range of motion was from 0 to 125 
degrees of flexion.  The examiner stated this was normal for 
an obese person, where normally, flexion would be to 130 
degrees.  There was no ligamentous laxity on medial or 
lateral stress, and anterior and posterior drawer signs were 
negative.  Patellar crepitus was negative, and joint line 
tenderness was slightly positive on the medial joint.  The 
McMurray and Lachman tests were negative.  The Veteran 
reported pain on repetitive motion, but there was no loss of 
motion.  The examiner assessed degenerative joint disease.  
The weight associated with the degenerative changes made it 
more difficult for the Veteran to walk, but the examiner 
noted he did not use any walking aid.  Range of motion was 
normal for an obese person, and motor strength was normal.  
He had normal coordination.  X-rays were taken of the knee 
and compared to X-rays taken in June 2002.  The X-rays showed 
no significant interval change compared to the prior 
examination, but demonstrated moderate to severe medial 
compartment joint space narrowing associated with medial 
compartment sclerotic changes and mild marginal 
osteophytosis.  There were also intercondylar notch spurs.   

An August 2004 VAMC note shows that the Veteran complained of 
bilateral knee pain, unchanged from the past.  He was 
prescribed continued medication.

In an October 2004 letter, the Veteran described his right 
knee problems.  Specifically, he stated that his right knee 
was swollen, tender, achy, and stiff, and made it difficult 
for him to perform his job assisting developmentally disabled 
adults.  He stated that the other day, both of his knees had 
locked up and caused him to fall to the ground.  He also 
stated that his knees stiffened after sitting for long 
periods of time at his job.

In November 2005, at the VAMC, the Veteran reported ongoing 
bilateral knee pain that was worse with prolonged standing.  
He stated it was occasionally difficult to get up out of bed.  
He took Tylenol for pain relief.  

At the March 2006 Board hearing, the Veteran testified that 
he had more pain and popping in his right knee, and had 
fallen down when he was getting off a bus on one occasion the 
previous year.  

In June 2006, the Veteran sought treatment at the VAMC.  The 
doctor noted that, although the Veteran claimed to be on 
disability for his knee arthritis, he was able to walk 
without assistance and required only pain medications as 
needed.  Moreover, the knee pain would likely worsen with 
increased weight gain.  The doctor recommended diet and 
exercise and anti-inflammatory medication.  

The Veteran applied for Social Security Disability (SSD) 
benefits due to his knee disability and bi-polar disorder.  
As part of the application process, he underwent an 
examination at the North State Medical Clinic in July 2006.  
He said he occasionally used a cane to walk, but did not 
bring it with him to the examination.  He was able to perform 
all activities of daily living.  The doctor observed a normal 
gait.  The Veteran was able to squat to approximately one-
half of the way down, limited by low back pain and bilateral 
knee pain.  There was no tenderness upon palpation to the 
knees.  There was no laxity or crepitation noted.  He had 
full, active range of motion of the knee in both flexion and 
extension.  The doctor assessed chronic bilateral knee pain, 
with possible ligamentous-soft tissue pain.  There were also 
possible degenerative changes.  X-rays showed slight 
narrowing of the medial joint space with no loose bodies.  
There was some lipping of the proximal tibia and distal 
femur.  The impression was slight degenerative changes.  

A September 2006 letter from the Social Security 
Administration (SSA) informed the Veteran that he did not 
qualify for SSD benefits, because it was determined that his 
disabilities were not severe enough to keep him from working.  

In October 2006, the Veteran was afforded another VA 
examination with regard to his right knee.  He said his knee 
had worsened since the last VA examination in 2003.  He 
reported extreme difficulty going up and down stairs, but was 
able to walk inside and around the house for activities of 
daily living.  He had not worked since March 2006 and stated 
he was receiving disability benefits.  He reported morning 
stiffness in the right knee, and stiffness after sitting for 
long periods of time.  There was also grinding and popping in 
the knee.  The Veteran said that he had a tendency to fall, 
and that the last time he fell was the previous year.  He had 
fallen twice since the last VA examination in 2003.  He 
reported right knee pain on a daily basis, and was not able 
to squat or kneel.  He occasionally used a walking aid but 
most of the time walked without any aid.  He reported 
occasional flare-ups of pain when he had difficulty walking 
once or twice a year.  The flare-ups lasted 1 or 2 hours, and 
the pain subsided after taking pain medication. 

The examiner observed that the Veteran had a normal gait and 
walked without any walking aid.  There was no obvious joint 
effusion.  Range of motion was from 0 to 125 degrees of 
flexion, which was normal because of the Veteran's overweight 
status.  No ligamentous laxity was noted on medial or lateral 
stress.  Anterior and posterior drawer signs were negative.  
There was patellar crepitus, however.  Joint line tenderness 
was markedly positive over the medial joint.  McMurray and 
Lachman's were negative.  A DeLuca examination was negative.  
Range of motion was only painful if pushed to the end range 
of flexion.  The examiner assessed moderate to severe 
degenerative joint disease of the medial compartment of the 
right knee.  The examiner also noted in his diagnosis that 
the Veteran's overweight status and other medical problems 
complicated his functional abilities.  Although the DeLuca 
examination was negative, the examiner stated it was possible 
that if the Veteran were to walk too much or do any fast 
walking or stair climbing, he may have aggravation of right 
knee pain and may have a feeling of fatigability or lack of 
endurance and perhaps loss of range of motion.  However, the 
examiner stated it would be mere speculation to guess the 
degree of such impairment.  X-rays showed severe joint space 
narrowing of the medial compartment associated with marginal 
osteophytes and subchondral cysts of the femoral condyle as 
well as intercondylar notch spurs and sclerosis of the tibial 
plateau.  There was also moderate patellofemoral joint space 
disease, which had possibly advanced since the last 
examination in May 2003.  A small suprapatellar joint 
effusion was noted.  

In June 2007, a VAMC note indicates the Veteran reported 
daily knee pain.  A February 2008 VAMC note shows that a 
doctor attributed the Veteran's bilateral knee arthritis as 
secondary to his obesity.  At that time, the Veteran was 
taking ibuprofen for pain, but was recommended to stop that 
medication by the liver clinic.

Knee X-rays were taken at the VAMC in March 2008.  When 
compared to those from May 2003, there was worsening of the 
medial compartment chondropathic changes such that there was 
virtual bone-on-bone articulation on the right.  There was 
also severe patellofemoral joint space disease with posterior 
patellar spurs and anterior and posterior femoral condyles, 
as well as a small suprapatellar joint effusion.  

In September 2008, the Veteran was afforded a third VA 
examination, at which he stated that his right knee had 
worsened since the last examination in October 2006.  He had 
grinding and popping, but there was no mechanical instability 
or mechanical locking.  However, his knees tended to give out 
under him because of the pain.  He noticed occasional 
swelling, and had significant morning stiffness.  He said 
that he sometimes used a cane as a walking aid, but not all 
the time.  The Veteran said he was able to walk around inside 
and use stairs with difficulty.  By being careful and due to 
the fact that he was not very active, the Veteran reported no 
flare-ups of pain.  He had fallen 3 months before.  The 
examiner observed a normal gait.  Range of motion was less 
than normal at 0 to 120 degrees.  There was no ligamentous 
laxity on medial or lateral stress.  Anterior and posterior 
drawer signs were negative, as was the Lachman.  There was 
patellar crepitus and joint line tenderness over the medial 
compartment.  There was no subluxation of the knee.  On 
DeLuca examination, motions of the right knee were painful, 
but there was no obvious fatigability, lack of endurance, 
slowness or any aggravation of pain, and there was no loss of 
motion.  The examiner assessed moderate to severe 
degenerative joint disease of the right knee.  The examiner 
noted that less than normal range was expected given the 
Veteran's obesity, but not as low as was observed on 
examination.  The examiner further stated that it is possible 
that, under certain conditions, the Veteran may have 
additional pain with a feeling of fatigability, lack of 
endurance, and perhaps some loss of range of motion, but was 
unable to state the degree of such impairment without resort 
to mere speculation.  

In March 2009, the Veteran reported to the VAMC for a 
physical therapy evaluation.  He stated he was unable to do 
household chores independently, but could dress himself 
except for his shoes and bathe independently.  He could walk 
and stand from 25 minutes to 2 hours before he had to stop 
due to pain.  Given the radiology report indicating severe 
degeneration of the knees, the doctor recommended water 
exercise and weight loss plans.  

In September 2009, the Veteran wrote a letter stating that 
the condition of his knee had worsened since his examination 
one year prior.  He had since been prescribed a stronger pain 
medication and was told by his doctor that his right knee 
required surgery, although he needed to lose weight in order 
to have the surgery.  However, exercising was causing him 
increased pain.  He had been told by his physical therapist 
to do water exercises, but said he could not afford to pay 
for membership at a pool.  He had difficulty walking, and 
sometimes his knee just gave out.  Additionally, the Veteran 
had difficulty getting dressed and undressed, and had 
installed a handle bar on the wall of his bathtub.  He said 
he enlisted the help of a friend to perform his household 
chores.  

The Veteran enclosed an August 2009 letter from Dr. G.M. of 
the San Francisco VAMC.  The doctor stated that the Veteran 
was a regular patient of his practice partner, and Dr. G.M. 
had seen the Veteran 2 times.  During both visits, the 
Veteran complained of frequent knee joint locking that had 
worsened significantly since he was last examined in 
September 2008.  Additionally, the Veteran had been started 
on more analgesics in light of his increased pain, but this 
provided minimal, if any, relief.  This had caused regular 
functional impairment, reportedly increased since the last 
examination.

The Veteran was afforded a fourth VA examination in December 
2009.  The examiner, who had also conducted the September 
2008 examination, reviewed the Veteran's claims file and 
updated records.  The Veteran stated he used a cane whenever 
he had to do significant walking outside the house, but that 
when inside the house, he could get around without a cane.  
He Veteran reported extreme difficulty with stairs.  He had 
more severe flare-ups, approximately 2 or 3 times per month, 
when he had difficulty walking.  During the flare-ups, he 
stayed home and did not walk for a day or two.  He took pain 
medication on a regular basis, which included Tramadol and 
aspirin.  The right knee would grind, pop and swell.  It also 
became stiff after sitting for 15 to 20 minutes, which made 
getting up difficult.  He described this knee stiffness as 
locking.  However, the examiner noted there was no mechanical 
instability.  The Veteran was not able to squat or kneel on 
his knees.  By appearance, the right knee was bigger-looking 
due to osteophytosis.  Range of motion of the right knee was 
from 0 to 110 degrees of flexion, where 0 to 140 was normal, 
and motions were painful.  Crepitus was detected with the 
motions as well.  There was no ligamentous laxity noted on 
medial or lateral stress.  Anterior and posterior drawer 
signs were negative, as was Lachman's.  Patellar crepitus was 
positive, and joint line tenderness was positive over the 
medial and lateral compartments.  However, motor strength of 
the quadriceps and hamstrings was within normal limits.  
There was no subluxation of the right knee. 

A DeLuca examination was performed by the examiner, by doing 
3 active ranges of motion of the right knee throughout the 
available range.  Motions were painful, and the Veteran was 
guarded and slow.  However, he was able to carry out 3 
repetitions of range of motion without additional loss of 
range of motion, but there was some aggravation of pain with 
3 repetitions of range of motion.  The examiner assessed 
severe degenerative joint disease of the right knee.  The 
examiner further stated that it was quite possible that 
during his flare-ups, which occurred 2 or 3 times per month, 
the Veteran might have more loss of range of motion, more 
pain on motion, fatigability, and lack of endurance.  
However, the examiner said it would be mere speculation to 
guess the degree of such impairment.  Additionally, the 
examiner stated that he would definitely recommend a knee 
replacement if the Veteran did not have other serious medical 
problems and was a normal surgical risk.  However, because of 
his medical problems and marked obesity, the Veteran was not 
a candidate for a good outcome.  In an addendum to the 
opinion, the examiner stated he would expect 30 percent 
additional loss of range of motion during flare-ups.  X-rays 
showed tricompartmental degenerative osteophytosis with right 
medial femoral tibial compartment joint space narrowing, not 
significantly changed from prior studies.  There was mild 
right lateral patellofemoral joint space narrowing, but no 
significant joint effusion.  Alignment was anatomic without 
acute fracture, subluxation, or dislocation.  

The Board will now consider whether the Veteran is entitled 
to a higher evaluation for the right knee based on the 
evidence of record relevant to the rating period on appeal, 
outlined above.  His right knee is currently rated at 10 
percent under DC 5260, which contemplates impairment of the 
knee manifested by limitation of flexion.  Where flexion is 
limited to 60, 45, 30, and 15 degrees, disability ratings of 
0, 10, 20, and 30 percent, respectively, are assigned.  

The Board finds that the evidence weighs against an increased 
rating under DC 5260.  VA examinations in May 2003, October 
2006, September 2008 and December 2009 revealed flexion to 
125, 125, 120, and 110 degrees, respectively.  None of the 
range of motion tests revealed results that fall into even a 
non-compensable evaluation under DC 5260.  Thus, an increase 
for limitation of flexion is not warranted.  

The Board has considered whether any other diagnostic code 
would allow for an increased rating for the Veteran's right 
knee disability, manifested by instability or loss of motion.  

DC 5261 contemplates impairment of the knee manifested by 
limitation of extension.  Where extension is limited to 5, 
10, 15, 20, 30 and 45 degrees, disability ratings of 0, 10, 
20, 30, 40, and 50 percent, respectively, are assigned.  The 
Board finds that the evidence weighs against an increased 
rating under DC 5261.  Extension was to 0 degrees at all 4 of 
the Veteran's VA examinations.  Thus, loss of extension is 
not a basis for an increased rating in this case.  

DC 5257 contemplates impairment of the knee manifested by 
recurrent subluxation or lateral instability.  A 10 percent 
rating is assigned where instability is slight, a 20 percent 
rating is assigned where instability is moderate, and a 30 
percent rating is assigned where instability is severe.  In 
this case, the Veteran consistently reported that his knees 
locked up and would give way, causing him to fall.  
Specifically, at the October 2006 VA examination, the Veteran 
reported that he had fallen twice since the last VA 
examination in May 2003.  However, the September 2008 and 
December 2009 VA examiner noted no subluxation.  
Additionally, there was no ligamentous laxity on medial or 
lateral stress at any of the 4 VA examinations, anterior and 
posterior drawer signs were negative, and the Lachman test 
was negative.  Thus, the preponderance of the evidence is 
against a rating in excess of 10 percent for instability of 
the knee under DC 5257.  

Next, the Board notes that DC 5258 addresses dislocation of 
semilunar cartilage with frequent episodes of locking, pain 
and effusion into the joint.  However, there is no evidence 
of dislocation of the meniscus in this case, so this code 
does not apply.  DC 5259 addresses removal of symptomatic 
semilunar cartilage, but the Veteran has not undergone any 
such procedure in this case.  DCs 5262 and 5263 also do not 
apply, as there is no evidence of impairment of the tibia or 
fibula, and no evidence of genu recurvatum.  
    
In considering whether a higher rating is warranted based on 
loss of motion under another diagnostic code, the Board finds 
that DC 5256 does not apply, as there is no evidence of knee 
ankylosis.  Further, there is no evidence the Veteran has 
undergone a knee replacement, so DC 5055 is also 
inapplicable.  The Board can identify no other diagnostic 
code which would allow for an increased rating for 
degenerative joint disease.      

However, the Board must consider whether the competent 
evidence establishes any additional functional limitation due 
to factors such as pain, weakness, incoordination, or 
fatigability such that the Veteran's disability picture is 
more nearly approximated by a rating higher than 10 percent.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  
  
At the May 2003 VA examination, the Veteran reported morning 
pain and stiffness.  However, during physical examination, he 
reported pain on repetitive motion, but there was no loss of 
motion.  In November 2005, at the VAMC, he reported ongoing 
bilateral knee pain that was worse with prolonged standing.  
He stated it was occasionally difficult to get up out of bed.  
In June 2006, a VAMC doctor noted that, despite the Veteran's 
complaints of pain, he required only pain medication as 
needed and did not use a walking aid.  At both the October 
2006 and September 2008 VA examinations, the examiner noted 
that the DeLuca test was negative.  In October 2006, range of 
motion was only painful if pushed to the end range of 
flexion.  In September 2008, motions of the right knee were 
painful, but there was no obvious fatigability, lack of 
endurance, slowness or any aggravation of pain, and there was 
no loss of motion.  Additionally, the examiner stated, in 
both October 2006 and September 2008, that he would have to 
resort to mere speculation to estimate the degree of 
impairment that might be caused by excessive walking or stair 
climbing.  Then, at the December 2009 VA examination, range 
of motion was painful, and the Veteran was guarded and slow.  
However, he was able to carry out 3 repetitions of range of 
motion without additional loss of range of motion, but there 
was some aggravation of pain with repetition.  Moreover, 
while the examiner initially said he could not estimate the 
degree of loss of motion during the Veteran's flare-ups, he 
opined in an addendum that he would expect the Veteran to 
lose 30 degrees of motion.       

Based on our review of the Veteran's complaints of pain and 
limitation on functioning, the Board finds that, although 
there are no documented measurements of range of motion 
allowing for even a non-compensable evaluation under DCs 5260 
and 5261, the December 2009 VA examiner's opinion that the 
Veteran likely experiences a 30 degree loss of motion during 
periods of flare-ups of pain establishes a basis for a rating 
higher than 10 percent.  Specifically, if the Veteran's 
extension of the knee were limited by 30 degrees from what 
has been demonstrated on testing, or from 0 degrees to 30 
degrees, he would be entitled to a rating higher than 10 
percent.  The Board has given the Veteran the benefit of the 
doubt in weighing the evidence for and against an increased 
rating, and finds that the next higher 20 percent rating is 
warranted from December 31, 2009, the date of the VA 
examination, forward.  

The Board also acknowledges VAOPGCPREC 9-2004 (Sept. 17, 
2004), where it was held that a claimant who has both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under DCs 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As a result, if the evidence of record 
reflects compensable loss of both flexion and extension of 
the same leg, the Veteran would be entitled to the combined 
evaluation under DCs 5260 and 5261, per the combined ratings 
table in 38 C.F.R. § 4.25.  However, in this case, there are 
no documented knee extension measurements that would allow 
for even a non-compensable evaluation.  Thus, this Veteran 
does not meet the criteria for a separate rating under DC 
5261.  

The Board has also considered Diagnostic Code 5003, which 
allows for a 10 percent rating even in the absence of 
evidence of limitation of motion that would allow for a 
compensable evaluation under DCs 5260 and 5261.  However, 
because a 10 percent evaluation is already assigned under DC 
5260, this provision cannot serve as a basis for a higher 
rating here.  DC 5003 also enables a 20 percent rating to be 
applied where the record contains X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
However, there is only one joint involved in this case.

In summary, the Board finds that, based on review of the 
extensive medical evidence and consideration of 38 U.S.C.A. § 
5107(b) and 38 C.F.R. § 3.102, the criteria for a higher 
evaluation for degenerative joint disease of the knee based 
on limitation of motion have been met from December 31, 2009, 
forward.  

In addition, the Board has considered the complaints of pain 
and functional limitation detailed above, and acknowledges 
that the Veteran is competent to give evidence about the 
symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  For the period prior to December 31, 2009, 
despite the complaints and the objective findings of right 
knee pain, the evidence nevertheless fails to demonstrate a 
disability picture that more nearly approximates a higher 
evaluation for either instability or degenerative joint 
disease of the right knee.  However, as discussed above, 
applying the reasonable-doubt doctrine in favor of the 
Veteran and considering the DeLuca factors, the Board finds 
that a higher rating is warranted from December 31, 2009, 
forward.  

Finally, the Board has considered whether the Veteran's 
service-connected right knee disability warrants an increased 
rating on an extra-schedular basis.  The governing criteria 
for the award of an extra-schedular rating call for a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, although the Veteran filed a claim for Social 
Security Disability benefits, contending that he could not 
work, in part, due to his knee pain, the SSA denied SSD 
benefits to the Veteran in September 2006.   It determined 
that the Veteran had not shown that he could not work due to 
his disabilities.  Moreover, the Court has held that, "if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Thus, the evidence does not indicate that application of the 
regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.


ORDER

For the period on appeal prior to December 31, 2009, 
entitlement to an evaluation in excess of 10 percent for 
right knee degenerative joint disease is denied.

From December 31, 2009, forward, a 20 percent evaluation for 
right knee degenerative joint disease is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


